DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

The office action is being examined in response to the application filed by the applicant on August 21, 2018.
Claims 1-29 are pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera González.

Information Disclosure Statement
        The information disclosure statement (IDS) submitted on March 18, 2021 and November 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In page 12, line 5, the improperly disclosed acronym “URL” was not properly defined before being abbreviated, according to MPEP § 2111.01.
In page 12, line 28, the improperly disclosed acronym “SQL” was not properly defined before being abbreviated, according to MPEP § 2111.01.
In page 19, line 28, the disclosed acronym “API” should have been properly 
In page 26, line 7, contains the same grammatical error " comparisoins" and should be corrected to “comparisons,” in accordance to MPEP 608.01(g) and/or 37 CFR 1.71.

Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, it should be stated that claim 1 is being used as the most representative of the independent claims set 1, 9 and 16. Step 1: the claimed invention falls under statutory categories of a process and a machine. However, Step 2A Prong 1: because the claims recites a machine learning process and a system, to training, with a training set,…to generate a plurality of machine predicted outcomes; determining one or more weights based on the plurality of machine predicted outcomes and the training set; generating …based on the one or more weights; generating…, one or more machine learned predictions; assigning a respective classification to each individual of a plurality of individuals based on the one or more machine learned predictions; receiving a set of candidate criteria; processing the set of candidate criteria to identify a subset of individuals from the plurality of individuals that satisfies the set of candidate criteria; determining a ranking of the subset of individuals based on the respective classification assigned to individual ones of the subset of individuals…

Additionally, claim 9 recites a method for aggregating the one or more machine learned predictions; generating, from the aggregated machine learned predictions, a talent retention score; and sending a notification based on the talent retention score.

And the inclusion of claim 16 limitation, which recites a system that assign a respective classification to each individual of a plurality of individuals based on the one or more machine learned predictions.

These limitations, describe a machine and a system that evaluates insights based on a pool of candidates’ information and metrics to proactively predict when a talent is most likely to be ready to search for a job actively, prior to being contacted by other recruiters in social media platforms. Thus, these limitations are directed to the abstract idea of a certain method of organizing human activity in the form of managing personal interactions between people by evaluating and standardizing recruitment responses and language in conversations between candidates to predict the likelihood of their engagement to a job offer. Also this abstract idea can be directed to engaging in commercial or legal interactions in the form of business relationships. As disclosed in the specification, this invention allows recruiters and internal human resources personnel to access key talent before they are actively job searching and being contacted by other recruiters based on lagging indicators like social media activity (e.g., external or internal key talent). Thus, it represents a certain method of organizing human activities by predicting possible scenarios in the recruitment process based on the collection of machine learned data.

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claims as a whole, while looking for its additional elements of at least one primary one machine learning computer model; at least one database; at least one processor; at least one primary one machine learning computer model; at least one secondary machine learning computer model individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05f) and that is not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claim is found to be directed to the abstract idea identified by the examiner.

Step 2B: For claims 1, 9 and 16, these claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As indicated in Step 2A Prong 2, the additional elements in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h). The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-7, 9-14 and 16 - 20, these cover or fall under the same abstract idea of a method of organizing human activity
Claims 2, 10 and 17: receiving…data associated with the plurality of individuals, wherein a portion of the received data is received in response to predetermined data triggers configured to monitor changes to a current status of the received data; determining, for each individual of the plurality of individuals, data of interest within the received data, the data of interest...
Claims 3, 14 and 21: creating, from the normalized data of interest, a test set with unknown parameters; and weighting the unknown parameters with the one or more weights.
Claims 4 and 20: calculating the one or more weights…and the training set; and weighting the known parameters with the one or more weights…
Claim 5:  wherein normalizing the data of interest further comprises performing entity resolution on the data of interest.
Claim 6: calculating, for each parameter of each identified individual, an impact score; determining, for each parameter and based on each impact score, at least one most impactful parameter; generating a candidate list based on the ranking of the subset of individuals; and providing, in the candidate list, the at least one most impactful parameter for the individual ones of the subset of individuals.
Claim 7: further describes the abstract idea of the machine learning computer and its parameters in the process. 
Claim 8: determining at least one most positively impactful parameter; and determining at least one most negatively impactful parameter.
Claims 11 - 13: further describes the abstract idea of the machine learning computer and its parameters in the process regarding the plurality of employed individuals’ demographics.
Claim 15: comparing the talent retention score to one or more predefined thresholds; and based on the comparison, assigning a classification to the talent retention score, wherein the classification is selected from a group comprising of low, average, and high.
Claims 18 and 19: further describes the abstract idea of the machine learning computer and its parameters in the process regarding the candidates and companies information.
Claim 22: compare the one or more machine learned predictions and the classifications to third-party data from the at least one database; determine particular language comprising subject lines and keywords from the third-party data that is likely to elicit a response from each of the plurality of individuals…, and generate one or more strings of text via natural language processing, wherein the one or more strings of text comprise language substantially similar to the particular language.
Claim 23: …to generate the one or more strings of text, is further configured to select at least a portion of the one or more strings of text using at least one conditional logic process.
Claims 24 and 25: further describes the abstract idea of the machine learning computer and its parameters in the process regarding the machine learning model and its combination and predictions using mathematical formulas.
Claim 26: retrieve…, a plurality of historical classifications associated with the plurality of individuals; determine, for each individual, if a historical classification matches the assigned classification; upon determining, for a particular individual, that the assigned classification does not match the historical classification, determine if the particular individual is included on a recruitment watch list; and upon determining, that the particular individual is included on the recruitment watch list, automatically generate and transmit, to a profile associated with the recruitment watch list, an alert describing that a classification for the particular individual has changed.
Claims 27-29: further describes the abstract idea of the machine learning computer and its parameters in the process regarding the particular individuals and their data visualization which are classification based. 
Therefore, the additional elements previously mentioned above are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 

Claim Rejections - 35 USC § 103
      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of 

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Scarborough (U.S. Pub No. 20050246299A1) in view of Amarasingham (U.S. Pub No. 20150025329 A1). 
It should be noted that the examiner has chosen claim 1 as the most representative from the independent claims set 1, 9 and 16. Although, this claim set is similar, a few limitations have been differentiated and included from claims 9 and 16, for a complete examination.
Regarding claims 1, 9 and 16: 
Scarborough teaches:
A machine learning process for optimized engagement, comprising: (Claim 1)
(From claim 16) at least one database; (“Pre-hire and post-hire data collection elements 1312 can send, via the incoming communications subsystem 1316, information to the transaction monitor 1318. The information can be stored in the applicant database 1322 while processed and then stored in the reports database 1324. The reports database 1324 can be used to produce corporate reports 1328” ¶0190; Fig 13 (1322 and 1324)
(From claim 16) and at least one processor in communication with the at least one database, the at least one processor being configured to (“The device 124, as other examples, can include a standard computer interface (e.g., display, keyboard, and a pointing device), hand-held digital telecommunication devices, digitally enabled telephone devices, touch-screen kiosk delivery systems, multi-purpose electronic transaction processors such as Automated Teller Machines, travel reservation machines, electronic gaming machines, and biophysical apparatus such as virtual reality human interface equipment and biomedicial devices.” ¶0072; Fig 1 (124))
training, with a training set, at least one primary machine learning computer model to generate a plurality of machine predicted outcomes; (“At 1532, model development can take place. The distilled predictive modeling dataset can be randomized and partitioned into training, testing, and verification subsets. A group of models (e.g., neural networks) that meet performance criteria thresholds can be built by experimenting with multiple neural network paradigms, architectures, and model parameters. The models can be tested for their ability to generalize (e.g., apply learned pattern information from training and test sets to the verification dataset). Non-generalizing models can be discarded and the surviving models can be saved.” ¶0206-207; Fig 15 (1532)) Examiner note: See also ¶0207 - 209.
determining one or more weights based on the plurality of machine predicted outcomes and the training set; (“FIG. 10 shows a simple exemplary predictive model 1002 with predictive inputs IN1, IN2, IN3, IN4, and IN5. Various weights a1, a2, a3, a4, and a5 can be calculated during model training (e.g., via back-propagation). The inputs are used in combination with the weights to generate a predicted value, OUT1. For example, the inputs might be answers to questions on a job application, and the predicted value might be expected job tenure” ¶0091; Fig 10 (1002)) 
generating, via the at least one secondary machine learning computer model, one or more machine learned predictions; (“As described in more detail below, a predictive model 232 can take a variety of forms, including artificial intelligence-based models. The predictive model can generate one or more predictions based on pre-hire information inputs. Thus, the model can be used to generate predictions for job applicants. In practice, the model can be implemented as computer-executable code stored in a computer-readable medium.” ¶0046; Fig 2 (232)) Examiner note: Also refer to ¶0052 and ¶0054.
assigning a respective classification to each individual of a plurality of individuals based on the one or more machine learned predictions; (“Selection rate acceptability can include evaluation of selection rates for hire/reject classification models. Selection rates on the independent sample can be evaluated for stringency (e.g., rejects too many applicants) or leniency (e.g., accepts too many applicants) and models showing these types of errors can be dropped. ¶0162) Examiner note: Also refer to ¶0170.
receiving a set of candidate criteria; (“The recommendation can include an estimate of future behavior and results can be reported in behavioral terms. Alternatively, an employer might indicate the relative importance of predicted outcome values, such as a specific set of job performance criteria. Such information can be combined with generated predicted outcomes to generate an overall score.” ¶0106; Fig 9 (916)) Examiner note: The use of the term “criterion” stated in ¶ 0115 – 117 is also interpreted as part of the candidate criteria.
processing the set of candidate criteria to identify a subset of individuals from the plurality of individuals that satisfies the set of candidate criteria; (“Criterion validation includes the research process used to discover how these measures of individual differences relate to a criterion or standard for evaluating the effectiveness of an individual or group performing a job.” ¶0116; “Pre-hire metrics, including those listed above, called predictors, can be analyzed in relation to each criterion to discover systematic co-variation... If a predictor measure is found to correlate with a criterion measure across many individuals in a validation sample, the predictor is said to be “valid,” that is predictive of the criterion measure. Valid predictors (e.g., pre-hire information) that correlate with specific criteria, such as post-hire measures (e.g., including concurrent performance measures) are then used in the evaluation of new candidates as they apply for the same or similar jobs.” ¶0117) Examiner note: Also refer to ¶0159.
determining a ranking of the subset of individuals based on the respective classification assigned to individual ones of the subset of individuals; and (“At 1522, feature selection can take place. Pre-hire application records can be extracted from an applicant processing system, and post-hire outcome data can be extracted from a reports database. Pre- and post-data can be sorted and matched from both sources to create a matched predictor-criterion set. Information theoretic feature selection can be run to identify top-ranking predictive items based on information transmission (e.g., mutual information). Item data characterized by marginal mutual information can be deleted and a distilled predictive modeling dataset can be saved.” ¶0202; Fig 15 (1522))
generating a notification based on the ranking. (“An electronic results provider 842 can provide an output indicating the outcome to assist in determining the suitability of the individual for employment by an employer.” ¶0060; “At 1542, model deployment can take place. The top-performing surviving model can be converted to software command code. The code can be integrated into a custom session processing task which executes model processing and exports the output to an imaging program and hiring report generator” ¶0209; Fig 8 (842); Fig 15 (1542)) Examiner note:
(From claim 9) aggregating the one or more machine learned predictions; (“At 552, the pre-hire content can be refined (e.g., one or more ineffective questions can be removed and one or new ones can be added). Then, additional pre-hire information can be collected at 522 (e.g., based on the refined pre-hire content). Eventually, a refined model can be generated.” ¶0052; Fig 5 (552))
(From claim 9) generating, from the aggregated machine learned predictions, a talent retention score; and (“Continued use of the adaptive learning employee selection technology can be expected to produce positive changes in the global metrics used to assess workforce effectiveness. Such metrics include lower rates of employee delinquency (e.g., theft, negligence, absenteeism, job abandonment, and the like), higher rates of productivity (e.g., sales, unit production, service delivery, and the like), longer average tenure and reduced employee turnover, and higher workforce job satisfaction and more effective employee placement.” ¶0202) Examiner note: “Score” is being interpreted as a metric dictated by a value reported under behavioral terms. As for the post-hired applicants retention score, is being interpreted as the tenure or turnover potential metric as stated above and in ¶0215, and in claim 27 for this reference. Finally, under BRI, the “talent retention risk” or TRR is meant to measure the employees with a higher risk of voluntarily exit the company, as stated in page 16, lines 17 - 23 of the applicant’s specifications.
(From claim 9) sending a notification based on the talent retention score. (“A reports database can be a relational database serving as a central repository for records processed by the applicant database. Applicant records for applicants not hired can be deleted. Applicant records for applicants aged over a certain client-specified record retention time limit can be deleted. The reports database can be used as a source for the data used in generating, printing, or posting corporate reports (e.g., such as those described below). Such data can include client-specific records of employment applications received for recent reporting periods, plus pre-hire predictor and post-hire criterion performance data.” ¶0145-146) Examiner note: Also refer to ¶0055 and ¶0113.
generating at least one secondary machine learning computer model based on the one or more weights; (“In this way, questions having little or no value can be removed from an employment application, resulting in a shorter but more effective application. Predictive content can be identified by placing a question into the pool of questions and monitoring whether it is identified as ineffective when a subsequent model is constructed. Model refinement can also be achieved through increased sample size, improvements to model architecture, changes in the model paradigm, and other techniques.” ¶0095 - 96) Examiner note: Under BRI and according to applicant’s specifications in page 27, lines 6-19, the secondary machine learning computer model is being interpreted as the refinement or adjustment of a first machine learning computer model and the one or more weights is being interpreted as predictive content that was already scored based to its effectiveness as stated above. See also ¶0091-92 for further details on how weights are incorporated in predictive inputs, thus being the basis of the secondary machine learning computer model generation.

Scarborough does not explicitly teaches one or more weights as a basis of at least one secondary machine learning computer model, however, Amarasingham teaches this in a general manner as the following: “The artificial intelligence model tuning process may automatically (i.e., without human supervision) modify or improve a predictive model in three exemplary ways. First, it may adjust the predictive weights of clinical and non-clinical variables. Second, it may adjust the threshold values of specific variables. Third, the artificial intelligence model tuning process may evaluate new variables present in the data feed but not used in the predictive model, which may result in improved accuracy. The artificial intelligence model tuning process may compare the observed outcome to the predicted outcome and then analyze the variables within the model that contributed to the incorrect outcome. It may then re-weigh the variables that contributed to this incorrect outcome, so that in the next iteration those variables are less likely to contribute to a false prediction.” ¶0022; Fig 3 (70 and 72)) Examiner note: Under BRI, the generation of a machine learning computer model based on weights is being interpreted as the modification or improvement of the predictive model, using the first exemplary way were the adjustment of predictive weights are executed. 

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Scarborough with the ability of generating of at least one secondary model based on one or more weights, as taught by Amarasingham because “In this manner, the artificial intelligence model tuning process is adapted to reconfigure or adjust the predictive model based on the specific clinical setting or population in which it is applied. Further, no manual reconfiguration or modification of the predictive model is necessary. The artificial intelligence model tuning process may also be useful to scale the predictive model to different health systems, populations, and geographical areas in a rapid timeframe.” (Amarasingham; ¶0022), which in turn a pool of candidates can be considered as a population that needs to be monitored to predict as insights, the candidates’ employment movements and have a recruitment competing advantage.

Regarding claims 2, 10 and 17:
Scarborough, as shown in the rejection above, discloses the limitations of claims 1, 9 and 16.
Scarborough further teaches:
receiving, from one or more databases, data associated with the plurality of individuals, wherein a portion of the received data is received in response to predetermined data triggers configured to monitor changes to a current status of the received data; (“At 1552, performance tuning can take place. Data collection can continue. Sample size can be monitored as incoming data accumulates… Real-time electronic collection of data and sample size-driven refinement of models can result in high model effectiveness. For example, FIG. 16 shows a graph 16 in which effectiveness 1622 of a reference system is shown. As conditions change over time, the effectiveness 1622 of the system decreases. The mean effectiveness 1624 is also shown.” ¶0211 - 212; Fig 15 (1552); Fig 16 (1622 and 1624)) Examiner note: Also refer to ¶0179 and ¶0151 for additional pre-hire data triggered from third-party delivery.
determining, for each individual of the plurality of individuals, data of interest within the received data, the data of interest comprising candidate information, role information, and company information; (“An arrangement of three basic types of data can be used for the applicant database. First, standard pre-hire application information (e.g., name, address, phone number, job applied for, previous experience, references, educational background, and the like) can be stored… Second, post-hire data about the job performance of employees after being hired can be stored. Such data can include, for example, supervisor opinion ratings about the employee's overall job performance or specific aspects of the employee's job effectiveness… Third, employer-specific information used to process transactions can be stored. Such data can include information for sending an appropriate electronic report to a correct employer location, information related to downloading user interface modifications to specific data collection devices, and information for general management of information exchange between various sub-systems. ” ¶0141 - 143)
normalizing the data of interest into a normalized format to generate normalized data; and  creating, from the normalized data of interest, the training set comprising known parameters and known outcomes. (“Data can be parsed (e.g., formatted into a pre-defined structure) for additional processing and mapped to a normalized relational database (e.g., the applicant database described below). Data elements can be stored with unique identifiers into a table containing similar data from other sessions.” ¶0136; “One possible way of building a neural network is to divide the input data into three sets: a training set, a test set, and a hold-out set. The training set is used to train the model, and the test set is used to test the model and possibly further adjust it. Finally, the hold-out set is used as a measure of the model's ability to generalize learned pattern information to new data such as will be encountered with the model begins processing new applicants.” ¶0084; Fig 9 (916)) Examiner note: The “normalization” and creation of data is being interpreted as the ability of adjusting and pre-defining the data to obtain desired outcomes.

Regarding claims 3, 14 and 21:
Scarborough, as shown in the rejection above, discloses the limitations of claims 2, 10 and 16.
Scarborough further teaches:
creating, from the normalized data of interest, a test set with unknown parameters; and  (“A training set can be used to train a neural network or neuro-fuzzy model to predict, classify, or rank the probable criterion value associated with each instance of predictor input variables. A test set can be used to evaluate and tune the performance (e.g., predictive accuracy) of models developed using the training set.” ¶0159)
weighting the unknown parameters with the one or more weights. (“The nature of the relationship between a specific response and the Criterion variables may not be known, however the predictive success of the neural model suggests this relationship has, to some degree, been encoded in the weight matrix of the neural network.” ¶0247)

Regarding claims 4 and 20:
Scarborough, as shown in the rejection above, discloses the limitations of claims 3 and 17.
Scarborough further teaches:
calculating the one or more weights from the plurality of machine predicted outcomes and the training set; and  weighting the known parameters with the one or more weights via the at least one primary machine learning computer model. (“FIG. 10 shows a simple exemplary predictive model 1002 with predictive inputs IN1, IN2, IN3, IN4, and IN5. Various weights a1, a2, a3, a4, and a5 can be calculated during model training (e.g., via back-propagation). The inputs are used in combination with the weights to generate a predicted value, OUT1. For example, the inputs might be answers to questions on a job application, and the predicted value might be expected job tenure.” ¶0091; Fig 10 (1002))

Regarding claim 5:
Scarborough, as shown in the rejection above, discloses the limitations of claim 2.
Scarborough further teaches:
wherein normalizing the data of interest further comprises performing entity resolution on the data of interest. (“At 1522, feature selection can take place. Pre-hire application records can be extracted from an applicant processing system, and post-hire outcome data can be extracted from a reports database. Pre- and post-data can be sorted and matched from both sources to create a matched predictor-criterion set. Information theoretic feature selection can be run to identify top-ranking predictive items based on information transmission (e.g., mutual information). Item data characterized by marginal mutual information can be deleted and a distilled predictive modeling dataset can be saved.” ¶0205; Fig 15 (1522)) Examiner note: Under BRI and according to the applicant specification, an entity resolution is being interpreted as the data comparison and matching to tune or adjust the weighted data, as stated in page 12, lines 13-21. Also refer to ¶0110 and ¶0211.

Regarding claim 11:
Scarborough, as shown in the rejection above, discloses the limitations of claim 10.
Scarborough further teaches:
wherein the plurality of individuals are employed in a particular department. (“Any of the pre-hire information can be collected from a remote location (e.g., at a work site or from the applicant's home). The information 112 can then be stored in a central location, such as at an organization's information technology center or at an employment recommendation service's information technology center or a data warehouse.” ¶0066; “Other available measures, such as length of service (e.g., tenure), sales, unit production, attendance, misconduct, number of accidents, eligibility for rehire after termination, and whether the employee was involuntarily terminated may also be collected. Generally, post-hire information is collected for post-hire outcomes for which a prediction is desired” ¶0076; Fig 1 (122, 112, 128 and 126)) Examiner note: Under BRI the individual previous employed department can be retrieved from the collected pre-hire information from other sources, paper-based source or collected through a prospective employer’s work site, as stated in ¶0044. Also, the attendance can imply the department in where this candidate was working previously to his/her leave. For more information please refer to ¶0097 for this reference.

Regarding claim 12:
Scarborough, as shown in the rejection above, discloses the limitations of claim 10.
Scarborough further teaches:
wherein the plurality of individuals are employed in a particular location. (“Further, pre-hire information can include geographic elements, allowing geographical specialization (e.g., by region, county, state, country, or the like).” ¶0073; Fig 1 (122, 112, 128 and 126))

Regarding claim 13:
Scarborough, as shown in the rejection above, discloses the limitations of claim 10.
Scarborough further teaches:
wherein the plurality of individuals present a particular experience level. (“Individual differences are measures of human characteristics that differ across individuals using systematic measurement procedures. Such measures include biographic or life history differences, standardized tests of mental ability, personality traits, work attitudes, occupational interests, work-related values and beliefs, and tests of physical capabilities, as well as traditional employment-related information, such as employment applications, background investigation results, reference checks, education, experience, certification requirements, and the like.” ¶0115; Fig 1 (112)) Examiner note: Also refer to ¶0141.

Regarding claim 15:
Scarborough, as shown in the rejection above, discloses the limitations of claims 1, 9 and 16.
Scarborough further teaches:
comparing the talent retention score to one or more predefined thresholds; and based on the comparison, assigning a classification to the talent retention score, (“Alternatively, an employer might indicate the relative importance of predicted outcome values, such as a specific set of job performance criteria. Such information can be combined with generated predicted outcomes to generate an overall score. Applicants having a score over a particular threshold, for example, can be identified as favorable candidates. Further evaluation (e.g., a skills test or interview) may or may not be appropriate.” ¶0106)
wherein the classification is selected from a group comprising of low, average, and high. (“Such metrics include lower rates of employee delinquency (e.g., theft, negligence, absenteeism, job abandonment, and the like), higher rates of productivity (e.g., sales, unit production, service delivery, and the like), longer average tenure and reduced employee turnover, and higher workforce job satisfaction and more effective employee placement.” ¶0202)
Claims 6-8, 18-19, 22-23 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Scarborough (U.S. Pub No. 20050246299A1) in view of Amarasingham (U.S. Pub No. 20150025329 A1), in further view of Champaneira (U.S. Pub No. 20190019160 A1). 
Regarding claim 6:
Scarborough, as shown in the rejection above, discloses the limitations of claims 1, 9 and 16.
Scarborough does not explicitly teaches the following limitations, however, Champaneira teaches:
calculating, for each parameter of each identified individual, an impact score; (“In an exemplary embodiment, résumés may be scored by a semantic engine utilizing machine learning concepts. The semantic engine may apply weight to certain requirements, which may be specified by a hiring organization or recruiter or may be derived from the job description. For example, these requirements may include (but may not be limited to)… a number of required years of experience in a particular field, a number of required years of experience in a particular industry, a number of years of experience associated with a skill or with a particular set of skills, employment continuity, salary history, salary requirements, geographical proximity…any additional requirements that have been provided by the hiring company or which have been deemed relevant to the process” ¶0097; “The semantic engine may then determine which candidates have the highest scores, and may select candidates accordingly. For example, in an exemplary embodiment, a semantic engine may rank candidates based on the data point matrix scores of the candidates in each of the above areas (or in each of the above areas that are actually considered) and based on any other criteria, as desired.” ¶0098) Examiner note: Under BRI the impact score calculation that gives 
determining, for each parameter and based on each impact score, at least one most impactful parameter; (“According to an exemplary embodiment, a post-processing step 33 may be performed in order to perform additional filtering of candidates that have been selected as part of a matching step 32...(According to an exemplary embodiment, an inference engine may be incorporated into the system, which may be used to facilitate post-processing filtering as well as other inferences, such as, for example, inferences about what the intent of the candidate is or is likely to be, that may be useful for post-processing 33.) In some exemplary embodiments, a post-processing step 33 may filter based on any criteria, including criteria that have been considered previously or new criteria used only in post-processing filtering.” ¶0102; Fig. 4 (32 and 33)) Examiner note: Under BRI, the most impactful parameters are being interpreted as the post-processing filtering based on new criteria as stated above. Also, refer to ¶0103 for this reference. 
generating a candidate list based on the ranking of the subset of individuals; and  providing, in the candidate list, the at least one most impactful parameter for the individual ones of the subset of individuals. (“In some exemplary embodiments, a post-processing step 33 may remove filtered candidates or may change the group into which a filtered candidate may be placed, as may be desired. In a confirmation step 34, depending on the configuration of the system, a final list of matching candidates may be provided by the system, for example to a recruiter and/or to the hiring company, in order to permit manual review and confirmation of the final list by either or both of the recruiter and the hiring company.” ¶0103-104) 

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Scarborough with the ability of determining the most impactful parameters based on impact scores to generate a candidate list, as taught by Champaneira because “The process of “sourcing” a candidate refers to the process of proactively searching for qualified job candidates for positions which are currently open or which are planned to be open. Sourcing thus requires collecting relevant data about qualified candidates, such as their names, titles, and job responsibilities. This is targeted at both candidates who are not actively looking for job opportunities (passive job seekers) and candidates who are actively looking for job opportunities (active job seekers). Both passive and active job seekers are most often targeted based on digital job boards, social media, and based on various forms of networking, such as through professional or alumni organizations.” (Champaneira; ¶0005).

Regarding claim 7:
Scarborough, as shown in the rejection above, discloses the limitations of claim 6.
Scarborough does not explicitly teach the following limitation, however Champaneira teaches:
wherein determining the at least one most impactful parameter comprises one or more feature importance methods. (“In some exemplary embodiments, a post-processing step 33 may perform filtering by the use of an AI bot, by the use of inference engine results, and so forth. (According to an exemplary embodiment, an inference engine may be incorporated into the system, which may be used to facilitate post-processing filtering as well as other inferences, such as, for example, inferences about what the intent of the candidate is or is likely to be, that may be useful for post-processing 33.) In some exemplary embodiments, a post-processing step 33 may filter based on any criteria, including criteria that have been considered previously or new criteria used only in post-processing filtering.” ¶0102; Fig. 4 (32 and 33)) Examiner note: Under BRI and according to the applicant specification the importance methods vary by type of models, as stated in page 15, lines 7-16. Thus, the computer system mentioned above, support various models, which are being interpreted as different types of inferences. As for impactful parameters, these are being interpreted as the importance level of the match criteria, after being scored and filtered. 

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Scarborough with the ability of determining the most impactful parameters to further filter candidates, as taught by Champaneira because “The process of “sourcing” a candidate refers to the process of proactively searching for qualified job candidates for positions which are currently open or which are planned to be open. Sourcing thus requires collecting relevant data about qualified candidates, such as their names, titles, and job responsibilities. This is targeted at both candidates who are not actively looking for job opportunities (passive job seekers) and candidates who are actively looking for job opportunities (active job seekers). Both passive and active job seekers are most often targeted based on digital job boards, social media, and based on various forms of networking, such as through professional or alumni organizations.” (Champaneira; ¶0005).

Regarding claim 8:
Scarborough, as shown in the rejection above, discloses the limitations of claim 7.
Scarborough does not explicitly teach the following limitations, however Champaneira teaches:
determining at least one most positively impactful parameter; and  (“In an exemplary embodiment, an optional post-processing step 33 may filter candidates based on positive criteria that positively distinguishes the candidate seeking employment over other candidates, negative criteria that is detrimental to the candidate seeking employment, neutral criteria, or criteria that can be or is more than one of the above…This may be considered to be a positive criterion (the candidate may have insight into the workings of the competitor) and the candidate may be filtered for that reason;” ¶0103) 
determining at least one most negatively impactful parameter. (“In an exemplary embodiment, an optional post-processing step 33 may filter candidates based on positive criteria that positively distinguishes the candidate seeking employment over other candidates, negative criteria that is detrimental to the candidate seeking employment, neutral criteria, or criteria that can be or is more than one of the above… conversely, it may be considered to be a negative criterion (the candidate may be subject to an undesirable post-employment agreement with the competitor) and the candidate may be filtered for that reason.” ¶0103)

Scarborough with the ability of having feature importance methods such as the selection of positive and negative parameters to sift candidates more efficiently, as taught by Champaneira because “The process of “sourcing” a candidate refers to the process of proactively searching for qualified job candidates for positions which are currently open or which are planned to be open. Sourcing thus requires collecting relevant data about qualified candidates, such as their names, titles, and job responsibilities. This is targeted at both candidates who are not actively looking for job opportunities (passive job seekers) and candidates who are actively looking for job opportunities (active job seekers). Both passive and active job seekers are most often targeted based on digital job boards, social media, and based on various forms of networking, such as through professional or alumni organizations.” (Champaneira; ¶0005).

Regarding claim 18:
Scarborough, as shown in the rejection above, discloses the limitations of claim 17.
Scarborough further teaches:
the candidate information comprises current tenure, average tenure in previous roles, number of previous roles with current company, number of previous roles at other companies, skills, education level, relative pay, previous industries, previous company size, previous company age, geography, and commute time; (“An arrangement of three basic types of data can be used for the applicant database. First, standard pre-hire application information (e.g., name, address, phone number, job applied for, previous experience, references, educational background, and the like) can be stored. Also, included can be applicant responses to psychological or other job-related assessments administered via an external data collection device (e.g., the electronic device 124 of FIG. 1).” ¶0141) Examiner note: Under BRI the candidate information details can be retrieved from the collected pre-hire and post-hire information from other sources, paper-based source or collected through a prospective employer’s work site, as stated in ¶0044 – 45. For more information please refer to ¶0097 for this reference.
the role information comprises title, level, functions, similar open positions, and open growth opportunities; and  (“First, standard pre-hire application information (e.g., name, address, phone number, job applied for, previous experience, references, educational background, and the like) can be stored. Also, included can be applicant responses to psychological or other job-related assessments administered via an external data collection device (e.g., the electronic device 124 of FIG. 1). Second, post-hire data about the job performance of employees after being hired can be stored. Such data can include, for example, supervisor opinion ratings about the employee's overall job performance or specific aspects of the employee's job effectiveness.” ¶0141 – 142) Examiner note: Under BRI the role information details can be retrieved from the collected pre-hire and post-hire information from other sources, paper-based source or collected through a prospective employer’s work site, as stated in ¶0044 – 45. For more information please refer to ¶0097 for this reference.
the company information comprises company type, company size, age, brand measurements, news and events, and trends in news and events. (“Third, employer-specific information used to process transactions can be stored. Such data can include information for sending an appropriate electronic report to a correct employer location, information related to downloading user interface modifications to specific data collection devices, and information for general management of information exchange between various sub-systems.” ¶0143) Examiner note: Under BRI the company information details can be retrieved from the collected pre-hire and post-hire information from other sources, paper-based source or collected through a prospective employer’s work site, as stated in ¶0044 – 45. For more information please refer to ¶0097 for this reference.
Scarborough does not explicitly teach company information details such as brand measurements, news and events, and its trends, however Champaneira teaches: “an AI BOT may similarly retrieve positive information about a company from any potential sources, including from a hiring manager or other company representative and including from company reviews (such as may be posted on GLASSDOOR.COM), as well as from other sources such as other company reviews on other pages, company social media sites, news articles published about the company or press releases about the company, other social media postings about the company (such as information about the company that is trending on a social media site) or any other sources of positive information.” ¶0012. Examiner note: The company information details are also being stored in a database for future predictions made by the system as stated in ¶0080.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Scarborough with the ability of further collect company information details such as brand measurements, news and events, and its trends, as taught by Champaneira because “The process of “sourcing” a candidate refers to the process of proactively searching for qualified job candidates for positions which are currently open or which are planned to be open. Sourcing thus requires collecting relevant data about qualified candidates, such as their names, titles, and job responsibilities. This is targeted at both candidates who are not actively looking for job opportunities (passive job seekers) and candidates who are actively looking for job opportunities (active job seekers). Both passive and active job seekers are most often targeted based on digital job boards, social media, and based on various forms of networking, such as through professional or alumni organizations.” (Champaneira; ¶0005).

Regarding claim 19:
Scarborough, as shown in the rejection above, discloses the limitations of claim 18.
Scarborough does not explicitly teach the following limitation, however Champaneira teaches:
wherein the company type is selected from a group comprising: public, private, government, and school. (“According to an exemplary embodiment, the system may perform searching, including crawling, scraping, and parsing of searchable data, in order to bolster candidate résumé information beyond what has been provided by the candidate. This may include, for example, social media postings (of the candidate, a current or past employer, a reference of the candidate, or any other parties such as schools), corporate directory pages (or analogous directories like incoming students lists), benefits offered by previous or current employers (which may be sent to a source company in order to bolster a current job description), or corroborating information for some other candidate résumé information. (This may include, for example, candidate résumé information that the automated recruitment system has identified as deficient or potentially fraudulent, or which the automated recruitment system cannot identify.)” ¶0026) Examiner note: Under BRI members such as companies or entities can also include or imply the private and public sector. 

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Scarborough with the enablement of letting companies or entities such as public, private, government and schools to participate of talent searches, as taught by Champaneira because “The process of “sourcing” a candidate refers to the process of proactively searching for qualified job candidates for positions which are currently open or which are planned to be open. Sourcing thus requires collecting relevant data about qualified candidates, such as their names, titles, and job responsibilities. This is targeted at both candidates who are not actively looking for job opportunities (passive job seekers) and candidates who are actively looking for job opportunities (active job seekers). Both passive and active job seekers are most often targeted based on digital job boards, social media, and based on various forms of networking, such as through professional or alumni organizations.” (Champaneira; ¶0005).

Regarding claim 22:
Scarborough, as shown in the rejection above, discloses the limitations of claims 1, 9 and 16.
Scarborough further teaches:
compare the one or more machine learned predictions and the classifications to third-party data from the at least one database; (“A system can interface with other online data services of interest to employers. Using a telecommunication link to third party service computers, a transaction monitor can relay applicant information to trigger delivery of specialized additional pre-hire data which can then be added to an applicant database and used in subsequent analysis and reporting. Such services can include, for example, online work opportunity tax credit (WOTC) eligibility reporting, online social security number verification, online background investigation results as indicated by specific jobs, and psychological assessment results, including off-line assessment. Such services are represented in FIG. 1 as the third party service 126.” ¶0151; Fig 1 (126)) Examiner note: Also refer to ¶0044.
Scarborough does not teach the following limitations, however Champaneira teaches:
determine particular language comprising subject lines and keywords from the third-party data that is likely to elicit a response from each of the plurality of individuals, based on the one or more machine learned predictions and the classifications; and (“For example, in an exemplary embodiment, the AI BOT may search for a famous quotation that the candidate has displayed on their social media profile and comment on it, or may search for personal information or personal news provided on a candidate's social media profile and comment on it. For example, in an exemplary embodiment in which the candidate has just taken a trip to Jamaica and posted photographs on their social media page, the AI BOT may view these photographs and ask how the candidate's trip went. In another exemplary embodiment, the AI BOT may view a professional social media posting of a candidate (such as an article the candidate has posted on LINKEDIN) and may comment on it, for example in order to build rapport with the candidate.” ¶0073) Examiner note: The AI BOT is being interpreted as being able to determine particular language by parsing the information given by third-parties and pursuing the candidate to respond to the hiring process and rapport. Also refer to ¶0081 for this reference.
generate one or more strings of text via natural language processing, wherein the one or more strings of text comprise language substantially similar to the particular language. (“For example, according to one exemplary embodiment of a follow-up rule, the system may first send a message to a candidate as part of a particular recruitment campaign for a particular job. For example, a first campaign message (which in such an exemplary embodiment may be sent initially via email) regarding an AWS architect position may be sent to a particular candidate, along with appropriate introductory content which may vary based on, for example, previous communications with the candidate if any, or what source the candidate's information came from. (For example, a candidate that has been previously communicated with may be told “Hey [candidate], reaching out again . . . ” while a candidate that has not been previously communicated with may be told “Hi [candidate], this could be your dream job . . . .”) The candidate may then reply to the email, saying “This looks like a great opportunity; what is the target salary for this position?” and thereby signaling interest in the position. This may, in some exemplary embodiments, initiate the application of a follow-up rule 411, which may in some exemplary embodiments not otherwise have been applied (if the candidate did not reply to the initial posting, this may be taken as a complete lack of interest). According to an exemplary embodiment, the candidate may be responded to with “Glad to hear it! The target salary range for this position is $130k to $150k, depending on experience. Does this meet your salary expectations?” At that point, the candidate may not reply for a period of time, for example 24 hours.” ¶0109; Fig 4 (411)) Examiner note: Also refer to ¶0083.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Scarborough with the ability of determine and generate strings of text using natural language processing to follow a candidate response and establish recruitment Champaneira because “The process of “sourcing” a candidate refers to the process of proactively searching for qualified job candidates for positions which are currently open or which are planned to be open. Sourcing thus requires collecting relevant data about qualified candidates, such as their names, titles, and job responsibilities. This is targeted at both candidates who are not actively looking for job opportunities (passive job seekers) and candidates who are actively looking for job opportunities (active job seekers). Both passive and active job seekers are most often targeted based on digital job boards, social media, and based on various forms of networking, such as through professional or alumni organizations.” (Champaneira; ¶0005).

Regarding claim 23:
Scarborough, as shown in the rejection above, discloses the limitations of claim 22.
Scarborough does not teach the following limitation, however Champaneira teaches:
wherein the at least one processor, to generate the one or more strings of text, is further configured to select at least a portion of the one or more strings of text using at least one conditional logic process. (“For example, according to one exemplary embodiment of a follow-up rule, the system may first send a message to a candidate as part of a particular recruitment campaign for a particular job. For example, a first campaign message (which in such an exemplary embodiment may be sent initially via email) regarding an AWS architect position may be sent to a particular candidate, along with appropriate introductory content which may vary based on, for example, previous communications with the candidate if any, or what source the candidate's information came from.” ¶0109; Fig 4 (411)) Examiner note: Also refer to ¶ 0075 and ¶0083.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Scarborough with the ability of generating one or more strings of text and tied it with conditional logic processing to have a seamless conversation with candidates, as taught by Champaneira because “The process of “sourcing” a candidate refers to the process of proactively searching for qualified job candidates for positions which are currently open or which are planned to be open. Sourcing thus requires collecting relevant data about qualified candidates, such as their names, titles, and job responsibilities. This is targeted at both candidates who are not actively looking for job opportunities (passive job seekers) and candidates who are actively looking for job opportunities (active job seekers). Both passive and active job seekers are most often targeted based on digital job boards, social media, and based on various forms of networking, such as through professional or alumni organizations.” (Champaneira; ¶0005).

Regarding claim 26:
Scarborough, as shown in the rejection above, discloses the limitations of claims 1, 9 and 16.
Scarborough does not teach the following limitations, however Champaneira teaches:
upon determining, that the particular individual is included on the recruitment watch list, automatically generate and transmit, to a profile associated with the recruitment watch list, an alert describing that a classification for the particular individual has changed. (“If it is determined, based on the candidate's new disclosure, that the candidate is still suitable as a match 511, then the system may proceed to a submission step 6, which may be depicted in FIG. 1. For example, in a submission step 6, the candidate may be added to a curated list of candidates for submission to a hiring manager, or may be submitted to the recruiter for manual approval and addition to a curated list of candidates for submission to a hiring manager, as may be desired.” ¶0138; Fig. 1 (6) and Fig 6 (511)) 
retrieve, from the at least one database, a plurality of historical classifications associated with the plurality of individuals; (“In an exemplary embodiment, the system may use the rank or relevancy group affiliation of a candidate to determine information other than the order in which candidates should be contacted. For example, according to an exemplary embodiment, the nature of the communication may be dependent on the relevancy group that the candidate is in; for example, a candidate might be “strongly encouraged” to apply for a position to which their résumé is highly relevant (i.e. the candidate has a high relevance score) while the candidate might be provided with the position in a list of potentially interesting positions if their résumé is less relevant (i.e. the candidate has a lower relevance score). The frequency of communication with a particular candidate, the content of the communications, and the choice of communication channels used may also depend on the relevance score of the candidate.” ¶0121; Fig 1 (1040)) Examiner note: Under BRI, the historical classifications have been interpreted as rankings in relevancy according to the data provided by the candidate, in which is based in his/her historical data, as stated in ¶0068, and is later matched to the required value based on the desired criteria. Also, candidate activity and scores are retrieved from database(s) as stated in ¶0133 for this reference.
determine, for each individual, if a historical classification matches the assigned classification; (“In an exemplary embodiment, candidates may be grouped into a first group, a second group, or any number of other groups based on the relevance of the candidates to the job description, which may be determined by the search results. For example, according to an exemplary embodiment, candidates meeting a primary score threshold may be grouped into a first group, candidates meeting a secondary score threshold but not a primary score threshold may be grouped into a second group, and so on and so forth. ¶0101; Fig 4 (31 and 32))
upon determining, for a particular individual, that the assigned classification does not match the historical classification, determine if the particular individual is included on a recruitment watch list; and (“According to an exemplary embodiment, a post-processing step 33 may be performed in order to perform additional filtering of candidates that have been selected as part of a matching step 32. In some exemplary embodiments, a post-processing step 33 may perform filtering by the use of an AI bot, by the use of inference engine results, and so forth. (According to an exemplary embodiment, an inference engine may be incorporated into the system, which may be used to facilitate post-processing filtering as well as other inferences, such as, for example, inferences about what the intent of the candidate is or is likely to be, that may be useful for post-processing 33.) In some exemplary embodiments, a post-processing step 33 may filter based on any criteria, including criteria that have been considered previously or new criteria used only in post-processing filtering.)” ¶0102; Fig 4 (32 and 33))

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Scarborough with the ability of retrieve and determine historical classifications that matches candidate criteria to include them in a recruitment watch list, as taught by Champaneira because “The process of “sourcing” a candidate refers to the process of proactively searching for qualified job candidates for positions which are currently open or which are planned to be open. Sourcing thus requires collecting relevant data about qualified candidates, such as their names, titles, and job responsibilities. This is targeted at both candidates who are not actively looking for job opportunities (passive job seekers) and candidates who are actively looking for job opportunities (active job seekers). Both passive and active job seekers are most often targeted based on digital job boards, social media, and based on various forms of networking, such as through professional or alumni organizations.” (Champaneira; ¶0005).

Regarding claim 27:
Scarborough, as shown in the rejection above, discloses the limitations of claim 26.
Scarborough does not teach the following limitations, however Champaneira teaches:
wherein the assigned classification of the particular individual is determined to exceed the historical classification. (“In an exemplary embodiment, an optional post-processing step 33 may filter candidates based on positive criteria that positively distinguishes the candidate seeking employment over other candidates, negative criteria that is detrimental to the candidate seeking employment, neutral criteria, or criteria that can be or is more than one of the above. For example, in an exemplary embodiment, a candidate may be filtered based on the candidate's experience working for a firm that competes with the firm that has the job opening. This may be considered to be a positive criterion (the candidate may have insight into the workings of the competitor) and the candidate may be filtered for that reason; conversely, it may be considered to be a negative criterion (the candidate may be subject to an undesirable post-employment agreement with the competitor) and the candidate may be filtered for that reason. In some exemplary embodiments, a post-processing step 33 may remove filtered candidates or may change the group into which a filtered candidate may be placed, as may be desired.” ¶0103; Fig 4 (33)) Examiner note: Under BRI, the assigned classification can exceed historical classifications when the threshold and or the prioritized criteria have changed. Thus, this reference permits the update of thresholds and current criteria, for the recruiter to pivot and find better talent with, as stated above.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Scarborough with the ability of exceed a classification assigned over historical classifications to obtain an updated recruitment watch list based in different interests and priorities dictated by the recruiter, as taught by Champaneira because “The process of “sourcing” a candidate refers to the process of proactively searching for qualified job candidates for positions which are currently open or which are planned to be open. Sourcing thus requires collecting relevant data about qualified candidates, such as their names, titles, and job responsibilities. This is targeted at both candidates who are not actively looking for job opportunities (passive job seekers) and candidates who are actively looking for job opportunities (active job seekers). Both passive and active job seekers are most often targeted based on digital job boards, social media, and based on various forms of networking, such as through professional or alumni organizations.” (Champaneira; ¶0005).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Scarborough (U.S. Pub No. 20050246299A1) in view of Amarasingham (U.S. Pub No. 20150025329 A1), in further view of Champaneira (U.S. Pub No. 20190019160 A1), and Multimodal Machine Learning: A Survey and Taxonomy (referred to as Baltrusaitis hereafter by the examiner).
Regarding claim 24:
Scarborough, as shown in the rejection above, discloses the limitations of claims 1, 9 and 16.
Scarborough further teaches:
wherein the at least one processor, to generate the at least one secondary machine learning model, is further configured to generate the at least one secondary model by combining one or more intermediary machine learning models according to: [Including claimed equation of claim 24] (“The models can be tested for their ability to generalize (e.g., apply learned pattern information from training and test sets to the verification dataset). Non-generalizing models can be discarded and the surviving models can be saved. Surviving models can be tested for differential prediction, adverse impact and other anomalies. Biased nets can be discarded. Unbiased models can be ranked and saved.” ¶0207 – 208; Fig 4) Examiner note: Under BRI this reference mentions to have the capability of re-training models to improve them as mentioned above and in ¶0206. The replacement of predictive models have been interpreted as the implication of combining one or more intermediary machine learning models or neural networks to obtain a superior model, as it is implied in this reference that the surviving models are the comparison of different models to obtain the most effective ones. The pre-hire and post-hire information includes the variables referenced such as the number of candidates, their current company employed and role performed. Also, Fig 4 illustrates this formula figuratively, while the ¶0049-0051 explains verbally the function executed with this formula. Please, also refer to ¶0197 for more information about the replacement of models and their re-training.
Scarborough does not explicitly teaches this formula, however Baltrusaitis teaches in a general manner the formulas (1) and (2): “To help understand the breadth of work, we propose two categories of multimodal representation: joint and coordinated. Joint representations combine the unimodal signals into the same representation space, while coordinated representations process unimodal signals separately, but enforce certain similarity constraints on them to bring them to what we term a coordinated space. An illustration of different multimodal representation types can be seen in Figure 1.” Paragraph 2, Section 3, Page 3 and page 4, Figure 1. 

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Scarborough with the ability of explicitly express the generation of at least one secondary model by combining one or more intermediary machine learning models, as taught by Baltrusaitis because “In order for Artificial Intelligence to make progress in understanding the world around us, it needs to be able to interpret and reason about multimodal messages. Multimodal machine learning aims to build models that can process and relate information from multiple modalities. From early research on audio-visual speech recognition to the recent explosion of interest in language and vision models, multimodal machine learning is a vibrant multi-disciplinary field of increasing importance and with extraordinary potential.” (Baltrusaitis; Paragraph 2, Section 1, Page 1).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Scarborough (U.S. Pub No. 20050246299A1) in view of Amarasingham (U.S. Pub No. 20150025329 A1), in further view of Champaneira (U.S. Pub No. 20190019160 A1), Multimodal Machine Learning: A Survey and Taxonomy (referred to as Baltrusaitis hereafter by the examiner), and Rosen (U.S. Pub No. 20060229896 A1).
Regarding claim 28:
Scarborough, as shown in the rejection above, discloses the limitations of claims 1, 9 and 16.
Scarborough does not explicitly teach the following limitation, however Rosen teaches:
wherein the at least one processor is further configured to generate, for each individual, a data visualization comprising the classification and the one or more machine learned predictions. (“As shown in FIG. 12, a graphical depiction of the strength of components of the match score are preferably displayed when a user views a candidate; however, the graphical depiction can be displayed at any other suitable point or not at all, as desired. Components 1202 are displayed as wedges in a pie chart 1200, with component strength being indicated by both the size of the wedge (i.e., the length of the radius) and a color or pattern... Preferably, as shown in FIG. 13, seekers can compare candidates by displaying side-by-side information similar to the information displayed in FIG. 12 for two or more candidates. Preferably, information for a maximum of three candidates is displayed at one time; however, information for any suitable number of candidates can be displayed at one time” ¶0098 – 99; Fig 12 and Fig 13)

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Scarborough with the ability of visualize the data and compare it to obtain the most favorable candidates, as taught by Rosen because “Another inefficiency of many employment systems is that they do not offer guidance to both job seekers and potential employers on improving their use of the employment system. As a result, an employer may be unaware that a much broader pool of qualified job seekers may be available if some conditions of the position were altered. Similarly, a job seeker may be unaware that a broader pool of positions may be available if they alter the conditions of their job search.” (Rosen; ¶0007).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Scarborough (U.S. Pub No. 20050246299A1) in view of Amarasingham (U.S. Pub No. 20150025329 A1), in further view of Champaneira (U.S. Pub No. 20190019160 A1), Multimodal Machine Learning: A Survey and Taxonomy (referred to as Baltrusaitis hereafter by the examiner), Rosen (U.S. Pub No. 20060229896 A1) and Radar Chart, its Applications and Limitations (referred to as Gupta hereafter by the examiner). 
Regarding claim 29:
Scarborough, as shown in the rejection above, discloses the limitations of claim 28.
Scarborough does not explicitly teach the following limitation, however Gupta teaches:
wherein the data visualization is a radar chart. (“Radar charts are primarily suited for strikingly showing outliers and commonality, or when one chart is greater in every variable than another, and primarily used for ordinal measurements – where each variable corresponds to "better" in some respect, and all variables on the same scale.” Paragraph 1 from Limitations section) Examiner note: Under BRI and according to the applicant specification the radar chart can include a data point positioned near a midpoint, as stated in page 37, lines 4-6.

Scarborough with the ability of visualize data in the form of a radar chart for candidates comparisons, as taught by Gupta because the use of data visualization tools such as radar charts are well-known and one of the benefits of it is because is useful when “The data consists of multiple measures that require different quantitative scales, which a bar graph cannot accommodate.; The objective of the graph is to assess the symmetry of the values rather than to compare their magnitudes.; The data fits a circular display because it is intuitively circular in nature or by convention.” (Gupta; Paragraph 1 from Potential Justifications for Using a Radar Graph section).

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims; however, the 35 USC 101 rejection still would need to be overcome before the claims are considered to be allowable in an overall sense.

Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guo (U.S. Pub No. 20190050813 A1) is pertinent because it is “methods, systems, and machine readable mediums which provide for retrieval, ranking, and display of candidates that are more likely to respond to employment inquiries in an employment search graphical user interface (GUI). The system may employ a machine learning algorithm which may 
Costa (U.S. Pub No. 20140089216 A1) is pertinent because it “analyze information available from social-media websites to predict the likelihood that a prospective candidate will become an active recruitment candidate.”
Menon (U.S. Pub No. 20150127567 A1) is pertinent because it is “relates generally to data mining and more particularly to processing natural language text provided about job candidates to derive inferred competency ratings of the job candidates.”
Barnett (U.S. Pub No. 20140136438 A1) is pertinent because it is “generally relates to candidate recruitment, and more particularly to systems and methods of attracting candidates to participate in a recruiter network.”

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687